JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed June 23, 2005 be affirmed. The district court did not abuse its discretion in dismissing appellant’s complaint as a result of appellant’s failure to comply with the service requirements of Fed.R.Civ.P. 4(m). See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir.1997) (per curiam) (court of appeals reviews dismissal under Rule 4(m) for abuse of discretion).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.